DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim recites the limitation that “said device is pneumatically joined to said connecting tube in lieu of said chest drainage tube” and “whereby said device communications with said collection chamber.” It is unclear as to what the device is connected “in lieu of” since no alternative connection has been 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 9, 10, 13, 14, 15-19 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luxon et al. US Patent Application Publication 2017/0143880 (hereinafter referred to as Luxon).
Regarding claim 1, Luxon discloses a device for characterizing a chest drainage apparatus comprising a source of both positive and negative pressure relative to ambient pressure (paragraph 0029), a conduit (chest tube) to provide said positive and said negative pressure to the chest drainage apparatus and a sensor (paragraphs 0029, 0030 and 0047) to detect a response of said chest drainage apparatus to either said positive pressure or said negative pressure.
Regarding claim 2, the source of Luxon is a pump to selectively generate either a positive or negative pressure as claimed. 
Regarding claim 3, Luxon discloses valves which may be electrovalves (paragraph 0040) which can selectively transmit the positive or negative pressure as claimed.
claim 6, Luxon discloses the use of a light beam and light detector as claimed (paragraph 0090). When operated, the sensor would detect a response of the chest drainage apparatus to the positive or negative pressure.

Regarding claim 9, Luxon discloses a balloon (paragraph 0051) which functions as a vacuum chamber as claimed. 
Regarding claim 10, the claim recites the operation of the device with regard to the vacuum. Since Luxon teaches the claimed elements, it reads on the claim since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 13 and 14, since Luxon teaches the claimed elements including the sensor, it reads on the claim since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 15, the electrovalves of Luxon isolate the pressure (positive and negative) from the conduit as claimed. 
Regarding claims 16 and 17, since Luxon teaches the claimed elements including the sensor, it reads on the claim since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 18, Luxon discloses a system to characterize a chest drainage apparatus comprising a device that controllably provides either positive or negative pressure to said chest drainage apparatus and a sensor 100 to detect a response of the chest drainage apparatus to either said positive or said negative pressure.
Regarding claim 19, Luxon comprises a tube for pneumatically joining a chest drainage tube to a collection chamber and is pneumatically joined to said collecting tube in lieu of said chest drainage in the manner claimed.

Regarding claim 33, Luxon discloses a method to characterize a chest drainage system comprising the steps of providing a source of both positive and negative pressure relative to ambient pressure, controllably applying either said positive or said negative pressure to said chest drainage apparatus, and detecting a response from said chest drainage apparatus to said pressure application (paragraphs 0029, 0030 and 0047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luxon.
Regarding claims 7 and 8, Luxon discloses the claimed invention but does not explicitly teach the light source as a laser or the laser sensor mounted in a support effective to fix elevation and angle. Examiner takes official notice that that at the time of filing the use of lasers as a source in light spectroscopy was known as well as mounting a detector to maintain its position to ensure accurate testing results are measured and recorded.

Allowable Subject Matter
Claims 4, 5, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861